DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:

In claim 12 line 18, in claim 13 bridging lines 2-3, and in claim 14 bridging lines 2-4, recitation of “the first portions” and “the second portions” require a clarification as to which “first portions” and “second portions” they refer to, since the claims recite numerous first portions and second portions, such as “first and second retaining portions” (claim 12, line 6), “first and second insertion portions” (claim 12, line 7), and “a first portion and an opposed second portion” (claim 12, bridging lines 15-16).  
Perhaps the phrase “the first portions and the second portions” recited in line 18 of claim 12 may be rephrased to the effect of “the first portions of the gripping arms and the opposed second portions of the gripping arms”, assuming applicant’s intent was to associate the first portions and the opposed second portions to each of the first and second gripping arms. 
The applicant is required to clarify an association of the first portions and the opposed second portions relative to some established structure of the claimed gripping device, as recited throughout the claims (also see claims 13 and 14), in order to adequately distinguish them from the “first and second retaining portions” and “first and second insertion portions”.
In claim 14, line 3, the phrase “increase the grip” should be changed to - - to increase the grip - -.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed gripping device for retaining a cable, viewed as a whole, requiring second protrusions projecting from the insertion portions and extending along a second direction angled with respect to the insertion direction, each of the second protrusions being tapered along the insertion direction towards the respective end portion, in combination with the other limitations of the claim(s).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art gripping devices are represented by Uecker et al. (U.S. Patent No.  4,397,253; cited by applicant), Brinning (U.S. Patent No. 5,522,120), Emery (U.S. Patent No.  3,574,900), Benoit (U.S. Patent No. 6,269,523), Fink (U.S. Patent No. 4,120,077), and Emery (U.S. Patent No. 4,361,938). However, they each fail to include second protrusions projecting from the insertion portions and extending along a second direction angled with respect to the insertion direction, each of the second protrusions being tapered along the insertion direction towards the respective end portion.

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Robert Sandy/Primary Examiner, Art Unit 3677